UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7902



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

OSCAR THODORE POLK, III,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-89-31-P, CA-96-308-P)


Submitted:   March 25, 1997                 Decided:   April 9, 1997


Before WIDENER, HALL, and NIEMEYER, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Oscar Theodore Polk, III, Appellant Pro Se. James Michael Sullivan,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Polk, No. CR-89-31-
P, Ca-96-308-P (W.D.N.C. Aug. 29, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2